Title: William Davy and Others to Thomas Jefferson, 28 April 1809
From: Davy, William,Seybert, Adam,Small, Abraham,Ronaldson, James,Harrison, John
To: Jefferson, Thomas


          SIR,  PHILADELPHIA, April 28, 1809.
          From a variety of causes, and more particularly the late embargo, a spirit of enterprize in the establishment of useful manufactures in almost every part of the United States has been exhibited—great exertions have been made, and large capitals have been embarked in this line, and the manufacturing interest is forming a new link in the Chain of Society, and if properly united, its strength will, in an individual and national point of view, become powerful, beneficially influential, and permanent.—To promote these effects, a communication between distant manufacturers and a co-operation in plans for the general good, may be of the first importance. In this city a society is established under the protection of an Act of Incorporation of the State Legislature, for the support and encouragement of Domestic Manufactures, and much good has emanated from it. The manufacturers and artists have been encouraged to hold meetings and appoint various committees to attend to their concerns. The late arrangements of our government with England have produced general satisfaction, and the manufacturers have participated therein, as preventing the evils of war, which all were apprehensive of; yet they feel that these events are likely to produce a powerful effect on the manufacturing interest of the United States, and will require extraordinary exertion and powerful support to counteract it. Thus impressed, the manufacturers and artists in this city have appointed a committee to correspond with their brethren in every part of the union.—This committee now address you as a respectable manufacturer, or as a friend to that interest, requesting your assistance, and that of such of your neighbouring manufacturers as can be consulted, in an application to Congress at their meeting in May next, for such protection and support as the state of the manufactories of the United States shall appear to them to be entitled to—to this end it will be of importance to furnish this committee, with all the information possible on the nature and extent of the manufactures in your neighbourhood, and they will arrange and combine it, so as to bring the whole into one point, and prepare it for the view of Congress.—It is also particularly recommended to form societies of manufacturers and artists in convenient districts, and to encourage every individual to give the best information on the state of manufactures to such members of Congress as can be immediately communicated with, and in order to produce the most permanent advantages to the manufacturing interest, it is proposed to hold a meeting of Deputies from such societies as may be formed in different districts, on Wednesday the 25th of October next, at the Mechanic Hall, New York: when by a full exhibition of facts, and a free communication of opinion, such plans may be devised and carried into effect, as may tend to cement and strengthen this interest, and produce extensive advantage to individuals and to the nation at large.
          
          Your communications addressed to William Davy, C. C. M. A. Philadelphia, will receive a respectful attention from
          
            Sir, your most humble Servants,
            
              
                William Davy,
                }
                Committee of Correspondence.
              
              
                 John Harrison,
              
              
                 James Ronaldson,
              
              
                 Adam Seybert,
              
              
                 Abraham Small.
              
            
          
          
          
          
          
          
          
          
        